



HOSTESS BRANDS, INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT


Cover Sheet


Hostess Brands, Inc., a company incorporated under the laws of the State of
Delaware (“Company”), hereby grants an award of performance share units (“PSUs”)
to the individual named below. The terms and conditions of the PSUs are set
forth in this cover sheet (“Cover Sheet”), in the attached Performance Share
Award Agreement (the “Agreement”) and in the Hostess Brands, Inc. 2016 Equity
Incentive Plan (the “Plan”). All capitalized terms used but not defined in this
Cover Sheet and the Agreement will have the meanings ascribed to such terms in
the Plan.


Granted to:
 
 
Date of Grant:
 




Performance Period:
 
 
Performance Metric:
 
 
Performance Goals:


 




 
 
 
Number of PSUs:
 






Vesting Date:
 
 



By signing this Cover Sheet, you agree to all of the terms and conditions
described in this Cover Sheet, in the Agreement and in the Plan.


If you do not sign and return this Cover Sheet within 60 days of the Date of
Grant, the Company will have the right to rescind this Award.




Signature: _____________________            Date: _______________

HOSTESS BRANDS, INC.




By:_____________________
Name:
Title:    
HOSTESS BRANDS, INC.
PERFORMANCE SHARE AWARD AGREEMENT


Right to Shares
 
The award of PSUs represents your right to receive, and the Company’s obligation
to issue, one share of Common Stock (a “Share”) for each PSU that is or becomes
a Banked PSU (as described below) on the Vesting Date. Such issuance will occur
as soon as practicable following the date the Committee certifies the extent to
which Performance Goals have been satisfied as of the Vesting Date, based on the
Company’s audited financial statements, but no later than 70 days following the
Vesting Date. Notwithstanding the foregoing, the Company will not permit the
issuance of Shares at a time when such issuance would violate any law, rule,
regulation or Company policy, as determined by the Company.
 
 
 
Banked PSUs
 
In order to vest and actually be issued Shares in respect of PSUs, PSUs must
first become “Banked PSUs”. The number of PSUs, if any, that become Banked PSUs
will be determined as of the end of each Annual Performance Period, based on the
extent to which the Performance Goal, as set forth in the Cover Sheet, has been
achieved for such year, as certified by the Committee. If Threshold Performance
has not been achieved for such Annual Performance Period, then no PSUs will
become Banked PSUs for such Annual Performance Period. If Threshold Performance
has been achieved for such Annual Performance Period, then the Threshold Number
of PSUs for such Annual Performance Period, as set forth on the Cover Sheet,
will become Banked PSUs for such Annual Performance Period. If Target
Performance has been achieved for such Annual Performance Period, then the
Target Number of PSUs for such Annual Performance Period, as set forth on the
Cover Sheet, will become Banked PSUs for such Annual Performance Period. If
Maximum Performance (or greater) has been achieved for such Annual Performance
Period, then the Maximum Number of PSUs for such Annual Performance Period, as
set forth on the Cover Sheet, will become Banked PSUs for such Annual
Performance Period. If for any Annual Performance Period, actual performance
falls between Threshold Performance and Target Performance, or between Target
Performance and Maximum Performance, the number of PSUs that become Banked PSUs
will be determined by linear interpolation.
   
Notwithstanding the foregoing, if Target Performance (or better than Target
Performance) is achieved for all three Annual Performance Periods, then as of
the last day of the last Annual Performance Period, an additional amount of PSUs
will become Banked PSUs (the “Additional PSUs”). Such additional amount will be
equal to 25% of the sum of the Target Number of PSUs for all three Annual
Performance Periods.


Performance Metric
 
As set forth in the Cover Sheet, the Performance Metric shall be , as defined
and further described in Exhibit A of this Agreement.
Vesting; Forfeiture
 
On the Vesting Date, your right to issuance of the Shares underlying any PSUs
that are Banked PSUs as of such Vesting Date shall become vested and
nonforfeitable. Should your employment with the Company and its Subsidiaries
terminate for any reason prior to the Vesting Date, all PSUs, including any
Banked PSUs, will be forfeited and you will have no right to the issuance of any
Shares hereunder; provided that if such termination is other than (i) by you
voluntarily (except where such voluntary termination entitles you to severance
under the Company’s severance plan), or (ii) by the Company for Cause, the date
of such termination will be treated as if it were the Vesting Date, and you will
be entitled to issuance of Shares underlying any PSUs that are then Banked PSUs,
but your rights in respect of any additional PSUs will be forfeited.
 
 
 
Termination for Cause; Recoupment
 
If your employment is terminated for Cause or if you breach any restrictive
covenant agreement between you and the Company or its Subsidiaries, the PSUs,
whether or not vested (including any Banked PSUs), will immediately terminate.


If at any time within one year after the date on which you receive payment in
respect of the PSUs (whether in the form of cash, or Shares), (a) your
employment is terminated for Cause or (b) the Committee determines in its
reasonable discretion that after termination of your employment for any reason,
you engaged in conduct that violated any continuing obligation or duty in
respect of the Company or any Subsidiary (including any breach of any
restrictive covenant agreement between you and the Company), then, subject to
applicable law, upon notice from the Company, you shall repay to the Company any
cash or Shares you received pursuant to the PSUs, or if you disposed of any such
Shares, the Fair Market Value of such Shares as of the date of disposition.


Nothing in this Agreement shall limit the Company’s right of recoupment pursuant
to Section 13 of the Plan, including recoupment of payments pursuant to the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time.
 
 
 
Change of Control
 
Notwithstanding the foregoing:


(A) if there occurs a Change of Control prior to the Vesting Date, and this
Award does not continue or is not assumed by an acquiror, then the date of such
Change of Control will be treated as if it were the Vesting Date, and you will
be entitled to issuance of Shares underlying any PSUs that are then Banked PSUs,
plus a number of shares underlying any PSUs that would become Banked Shares
determined as if the Annual Performance Period ended on the date of the Change
of Control, and the Performance Goals and Number of PSUs as set forth in the
Cover Sheet were each prorated to reflect the shortened Annual Performance
Period (and for the avoidance of doubt, no Additional PSUs will become Banked
PSUs); and


(B) if there occurs a Change of Control, and this Award continues or is assumed
by an acquiror, and your employment is terminated by the Company or an acquiror
without Cause or otherwise under circumstances entitling you to severance under
the Company’s or acquiror’s severance plan within 12 months following the Change
of Control, then in addition to any PSUs that are then Banked PSUs, in respect
of any uncompleted Annual Performance Period, a number of PSUs shall become
Banked PSUs as of the date of such termination as if Target Performance were
achieved for each such uncompleted Annual Performance Period (and for the
avoidance of doubt, no Additional PSUs will become Banked PSUs).


For purposes of the foregoing, this Award shall not be treated as continued or
assumed unless it is continued or assumed on a substantially equivalent basis,
including, without limitation, continuation or assumption of the Performance
Metric and Performance Goals.
 
 
 
Taxes
 
You are solely responsible for the satisfaction of all taxes and penalties that
may arise in connection with the award or settlement of the PSUs. At the time of
taxation, the Company shall have the right to deduct from other compensation, or
to withhold Shares in an amount equal to the federal (including FICA), state,
local and foreign taxes and other amounts as may be required by law to be
withheld with respect to the PSUs. If Shares are withheld, the value of the
Shares withheld may not exceed the minimum applicable tax withholding amount
(except as otherwise determined by the Committee in its sole discretion). By
accepting this Award, you expressly consent to the withholding of Shares or
other amounts payable to you.
 
 
 
Restrictions on Resale/ Company Policies
 
By signing this Agreement, you agree not to sell any Shares received hereunder
at a time when applicable laws, regulations or Company policies prohibit a sale.
Any Shares issued hereunder, and any cash proceeds realized from the sale of
such Shares will be subject to all share retention, trading, and other policies
that may be implemented by the Committee or the Board from time to time.
 
 
 
Transfer of right to receive PSUs
 
You cannot transfer or assign your PSUs. For instance, you may not sell your
right to PSUs or use such right as security for a loan. If you attempt to do any
of these things, your Award will immediately become invalid.


Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to recognize your former
spouse’s interest in your right to PSUs in any way.
 
 
 
Stockholder Rights
 
You, or your estate or heirs, have no rights as a stockholder of the Company in
respect of PSUs, unless and until the underlying Shares are issued. No
adjustments are made for dividends or other rights if the applicable record date
occurs before Shares are issued, except as described in the Plan. However, to
the extent you hold PSUs on the record date any cash dividend is declared on
Shares, you will receive a dividend equivalent right (“DER”). A DER is a right
to an amount, per PSU held, equal to the amount of the cash dividend declared
and paid in respect of one Share. DERs will be credited in the form of
additional PSUs, with the number of PSUs based on the Fair Market Value of a
Share as of the date the dividend is paid (rounded down to the nearest whole
Share). DERs will be subject to the same vesting and other conditions as the
PSUs. If and to the extent that the underlying PSUs are forfeited, all related
DERs shall also be forfeited. DERs will be paid at the same time the underlying
PSUs are settled if and to the extent that the underlying PSUs vest and become
payable.


No Right to Continued Employment
 
Neither the grant of this Award, nor any other action taken hereunder shall be
construed as giving you the right to be retained in the employ or service of the
Company or any of its Subsidiaries (for the vesting period or any other period
of time) nor interfere in any way with the Company’s right to terminate your
employment.
 
 
 
Applicable Law and Arbitration
 
This Agreement will be subject to and interpreted in accordance with the laws of
the State of Delaware, without reference to the principles of conflicts of laws,
and applicable Federal or other securities laws. Any dispute, controversy or
claim arising out of or relating to the Plan or this Agreement that cannot be
resolved by you on the one hand and the Company on the other, shall be submitted
to arbitration in accordance with the terms of the Plan.


Delivery of Documents
 
The Company may, in its sole discretion, decide to deliver any documents related
to this Award or other Awards granted to you under the Plan by electronic means.
By signing the Cover Sheet, you consent to receive all documents related to this
Award or other Awards granted to your under the Plan by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
 
 
 
Amendment
 
The terms and conditions of this Agreement and the PSUs may be amended by the
Committee or the Board as permitted by the Plan.


The Plan and Other Agreements
 
The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.


This Agreement, the Cover Sheet and the Plan constitute the entire understanding
between you and the Company regarding the PSUs. Any prior agreements,
commitments or negotiations concerning the PSUs are superseded. In the event
there is any express conflict between this Agreement and the terms of the Plan,
the terms of the Plan shall govern.



By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and evidence your acceptance of the
powers of the Committee of the Board of Directors of the Company that
administers the Plan.




HOSTESS BRANDS, INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT


Exhibit A








-1-

